DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,892,553. Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially require the same claimed features; wherein the instant claims are broader than those of the patent and each and every limitation in the instant application is anticipated by the patent.
In claim 21, patented claim 4 in pat. 10,892,553 discloses an antenna (col. 23, line 46) comprising: 
an aperture having a plurality of radio-frequency (RF) radiating antenna elements (lines 47-48), the plurality of RF radiating antenna elements being grouped into three or more sets of RF radiating antenna elements (lines 48-50), with each set being separately controlled (line 51), wherein two sets of RF radiating antenna elements of the three or more sets of RF radiating antenna elements (line 51) are separately controlled to generate a single beam in a first mode (line 52) and two beams  (col. 24, line 8) in a second mode different than the first mode (a single beam in a first mode is different than two beams).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sazegar et al. (US 2016/0261042 A1) in view of Hrycak (US 6,597,312 B1).
In claim 21, discloses an antenna comprising: 
an aperture having a plurality of radio-frequency (RF) radiating antenna elements (antenna elements; [0009]; [0126]), the plurality of RF radiating antenna elements being grouped into three or more sets of RF radiating antenna elements (the plurality of antenna elements comprises four groups of antenna elements; [0126]), with each set being separately controlled (a controller to control each antenna element of the array separately using matrix drive circuitry, each of the antenna elements being uniquely addressed by the matrix drive circuitry, [0117]), wherein two sets of RF radiating antenna elements of the three or more sets of RF radiating antenna elements are separately controlled to generate a single beam (main beam, [0052]) in a first mode (a first frequency of operation of the antenna aperture, [0124]); with the exception of explicitly disclosing two beams in a second mode different than the first mode.
 However, Hrycak discloses in Fig. 9 shows an antenna pattern where two beams (lobes 66 and 68) are generated in a second mode (Fig. 9); wherein the second mode is different than the first mode (Fig. 8  is illustrative of an antenna beam pattern for a single beam; Fig. 8 shows one lobe 64).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide an antenna simultaneously generating two or more beams of RF energy for transmission by an array of radiator elements of a phased array including respective RF signal phase shifters coupling RF energy to each element of the array.
In claim 31, Sazegar in view of Hrycak discloses the antenna defined in Claim 21 wherein Hrycak further discloses the two beams are generated simultaneously (Fig. 9 is illustrative of an antenna pattern where two beams are generated simultaneously).
Allowable Subject Matter
Claims 22-30 and 32-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 34 46 appear to comprise allowable subject matter.
         Related Prior Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

Sikes (US 10811784 B2) teaches an antenna comprises a radial waveguide; an aperture operable to radiate radio frequency (RF) signals in response to an RF feed wave fed by the radial waveguide; and a radio frequency (RF) choke operable to block RF energy from exiting through a gap between outer portions of the waveguide and the aperture.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844